DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 12/27/2021.
Claim 1 has been canceled.
Claims 2-22 are new claims.
Claims 2-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 has been being considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term good contact in claims 2, 3, 11, 14, 18, and 21 is a relative term which renders the claim indefinite. The term “good contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the breadth of the word “good” cannot be clearly determined, such that the Examiner cannot reasonably determine the metes and bounds of the limitation of “good contact,” in order to appropriately apply prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Svantesson et al. (US 2016/0201277 A1), hereinafter Svantesson, in view of Carter et al. (US 2006/0247847 A1), hereinafter Carter.
Claim 11
Svantesson discloses the claimed method of monitoring movement of a human-propelled cart (i.e. bike, described as being the vehicle in ¶0041), comprising: 
generating, with a vibration sensor (i.e. second sensor, defined as a vertical accelerometer in ¶0056-0057) attached to the human-propelled cart, vibration data reflective of vibration of the human-propelled cart as the human-propelled cart travels over a surface (see ¶0094-0098, with respect to step S320 of Figure 3, regarding determining a second sensor signal indicative a time dependent vertical movement of the vehicle chassis, while the vehicle is driving, as described in ¶0086), said human-propelled cart having a plurality of wheels (see ¶0041, regarding the embodiment of a bike that inherently has two wheels), including a first wheel (i.e. wheel 103) that comprises a rotation detector (i.e. first sensor, defined as wheel speed sensor 100) (see ¶0050);
determining a rotation rate of the first wheel based on an output of the rotation detector (see ¶0087-0092, with respect to step S310 in Figure 3, regarding determining a first sensor signal indicative of a wheel speed); and 
determining, by a hardware processor (i.e. evaluator 102), whether the first wheel is in good contact with the surface at least partly by determining whether the rotation rate is consistent with the vibration data (see ¶0100-0110, with respect to step S330 in Figure 3, regarding the comparison of the first and second sensor signals in order to determine an irregularity on the road surface under a driving vehicle, where the second sensor is combined with the first sensor so as to detect irregularities that do not have sharp edges that create large oscillations in the wheel speed signals, as described in ¶0079; ¶0044, regarding that the road surface condition is determined by evaluator 102). The determination of surface irregularities may reasonably teach the determination of whether the wheel is in “good” contact with the surface, given that surface irregularities inherently cause “bad” contact with the surface. Determining whether the first and second sensor signals are “consistent” may be reasonably taught by the fusion of the first and second sensor signals for comparison to a threshold, given that inconsistences are accounted for to improve accuracy of detection (see ¶0053).
Under the broadest reasonable interpretation of the limitation of a “human-propelled cart,” Svantesson’s disclosure of a bicycle in ¶0041 may reasonably teach the claimed “human-propelled cart.” However, if the application of the bicycle of Svantesson is not reasonable, it would be obvious to modify the bicycle of Svantesson to be a human-propelled cart, given that the limitations of the claim are not directed towards components specific to a cart.
Specifically, Carter discloses a similar system embodied as a human-propelled cart (i.e. cart 122, depicted in Figure 1) comprising a heading sensor 202 that measures a wheel’s vibration, as described in ¶0073 (similar to the vibration sensor taught by Svantesson), and a wheel rotation detector 212, as described in ¶0080 (similar to the rotation detector taught by Svantesson). Carter further discloses that the disclosed invention is applicable to any wheeled object, such as a vehicle, similar to ¶0041 of Svantesson that describes the disclosed invention as applicable to a vehicle that has at least one wheel in contact with the ground. Therefore, it would be reasonable to modify the vehicle/bicycle of Carter to instead be a human-propelled cart, in light of Carter.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bicycle of Svantesson to be a human-propelled cart, in light of Carter, with the predictable result of providing a known alternative vehicle that has at least one wheel in contact with the ground and would be applicable in the determination of a road surface condition (¶0041 of Svantesson), such as a human-propelled cart in Carter.
Claims 13 and 19
Svantesson further discloses that the vibration sensor is an accelerometer that measures acceleration (see ¶0056-0058), and wherein determining whether the rotation rate is consistent with the vibration data comprises determining whether a change in the rotation rate of the first wheel is consistent with cart acceleration measured by the accelerometer (see ¶0100-0110, with respect to step S330 in Figure 3, regarding the comparison of the first and second sensor signals in order to determine an irregularity on the road surface under a driving vehicle; ¶0049, regarding the first sensor may be an acceleration sensor).
Claim 18
The combination of Svantesson and Carter discloses the claimed system for monitoring movement of a human-propelled cart, comprising the elements discussed in the rejection of claim 11.
Allowable Subject Matter
Claims 2-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Specifically, the limitation of “good” is required to be amended to read more definitively, as discussed in the rejections under 35 U.S.C. 112(b) above. With respect to claim 2, the closest prior art of record, Svantesson, Carter, and Aoki et al. (translation of JP 2003207514 A), hereinafter Aoki, taken alone or in combination, does not teach the claimed system for monitoring movement of a human-propelled cart, comprising: 
a vibration sensor that attaches to the human-propelled cart and generates vibration data reflective of vibration of the human-propelled cart as the human-propelled cart travels over a surface; 
a rotation detector that detects rotation of a first wheel of the human-propelled cart and generates rotation data reflective of a rotation rate of the first wheel; and 
a processing system comprising a hardware processor programmed with executable program code, the processing system programmed to at least: 
determine a rotation rate of the first wheel based on the rotation data; 
estimate a rotation rate of at least a second wheel of the human-propelled cart at least partly by analyzing the vibration data; and 
determine whether the first wheel is in good contact with said surface at least partly by comparing the determined rotation rate of the first wheel to the estimated rotation rate.
Specifically, Svantesson discloses a similar system for monitoring movement of a human-propelled cart (i.e. bike, described as being the vehicle in ¶0041), comprising a vibration sensor that attaches to the human-propelled cart and generates vibration data reflective of vibration of the human-propelled cart as the human-propelled cart travels over a surface (see ¶0094-0098), a rotation detector that detects rotation of a first wheel of the human-propelled cart and generates rotation data reflective of a rotation rate of the first wheel (see ¶0050), and a processing system programmed to at least determine a rotation rate of the first wheel based on the rotation data (see ¶0087-0092), and determine whether the first wheel is in good contact with said surface (see ¶0100-0110). However, Svantesson does not further disclose estimating a rotation rate of at least a second wheel of the human-propelled cart at least partly by analyzing the vibration data, where it is determined whether the first wheel is in good contact with said surface at least partly by comparing the determined rotation rate of the first wheel to the estimated rotation rate, as claimed.
Aoki discloses a similar system for monitoring movement of a vehicle, comprising a vibration sensor that attaches to the vehicle and generates vibration data reflective of vibration of the vehicle as the vehicle travels over a surface (see ¶0021), a rotation detector that detects rotation of a first wheel of the vehicle and generates rotation data reflective of a rotation rate of the first wheel (see ¶0023), and a processing system programmed to determine a rotation rate of the first wheel based on the rotation data (see ¶0023), and determine whether the first wheel is in good contact with said surface (see ¶0022). However, Aoki does not further disclose the vehicle as a human-propelled cart, nor does Aoki further disclose estimating a rotation rate of at least a second wheel of the human-propelled cart at least partly by analyzing the vibration data, where it is determined whether the first wheel is in good contact with said surface at least partly by comparing the determined rotation rate of the first wheel to the estimated rotation rate, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Claims 12, 14-17, and 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically, the limitation of “good” is required to be amended to read more definitively, as discussed in the rejections under 35 U.S.C. 112(b) above. 
With respect to claims 12 and 20, the closest prior art of record, Svantesson, Carter, and Aoki taken alone or in combination, does not teach that the claimed determining whether the rotation rate is consistent with the vibration data comprises: 
generating an estimated wheel rotation rate of at least a second wheel of the human-propelled cart at least partly by analyzing the vibration data; and 
comparing the determined rotation rate of the first wheel to the estimated wheel rotation rate, in light of the overall claim.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
With respect to claims 14 and 21, the closest prior art of record, Svantesson, Carter, and Aoki taken alone or in combination, does not teach that in response to determining that the first wheel is not in good contact with the surface, using an estimated wheel rotation rate, in place of the determined wheel rotation rate of the first wheel, to estimate a speed of the human-propelled cart, said estimated wheel rotation rate derived from the vibration data, in light of the overall claim. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
With respect to claims 10 and 16, the closest prior art of record, Svantesson, Carter, and Aoki taken alone or in combination, does not teach that determining whether the rotation rate is consistent with the vibration data comprises identifying multiple spectral peaks in the vibration data and determining which of the spectral peaks corresponds to a wheel rotation rate, in light of the overall claim. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
With respect to claims 17 and 22, the closest prior art of record, Svantesson, Carter, and Aoki taken alone or in combination, does not teach that the vibration sensor is mounted to a handle of the cart, in light of the overall claim. Specifically, the vibration sensor in Svantesson is mounted on the wheel. It would not be reasonable to modify Svantesson to teach the vibration sensor as mounted on any other location, so as to perform the disclosed method. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661